Exhibit 10.1
 
AMENDMENT NO. 3 TO STOCK PURCHASE AGREEMENT
 
This Amendment No. 3, dated as of September 1, 2011 (this “Amendment”), is made
to the Stock Purchase Agreement, dated as of March 10, 2011 and amended May 19,
2011 and June 24, 2011, (as amended, the “Agreement”), by and between Casablanca
Mining Ltd., a Nevada corporation (“Casablanca”), and Angelique de Maison
(“Purchaser”).  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Agreement.
 
RECITALS
 
A.           Pursuant to the Agreement, Purchaser agreed to purchase up to
4,000,000 shares of Casablanca’s common stock, $.001 par value (the “Casablanca
Shares”), at a purchase price of $1.00 per share (the “Purchase Price”) in one
or more installments, in such amounts and at such times as requested by
Casablanca, provided that either party could terminate its obligations with
respect to any amount of Casablanca Shares not purchased on or prior to December
31, 2011.
 
B.           As of the date of this Amendment, Purchaser has purchased an
aggregate of 4,000,000 Casablanca Shares pursuant to the Agreement. 
 
C.           Casablanca and Purchaser desire to amend the Agreement to increase
the number of Casablanca Shares that may be purchased pursuant to the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Casablanca and Purchaser hereby agree as follows:
 
1.           Amendment of the Agreement.  Section 1.1 of the Agreement shall be
amended such that the maximum number of Casablanca Shares to be purchased under
the Agreement is increased from 4,000,000 Casablanca Shares to 8,200,000
Casablanca Shares.  Concurrently herewith, Purchaser hereby purchases 757,422
Casablanca Shares pursuant to this Amendment.
 
2.           Reaffirmation of Representations and Warranties.  Each of
Casablanca and Purchaser hereby certifies that all of its or her respective
representations and warranties made in the Agreement are true and correct on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof.
 
3.           No Other Changes to the Agreement.  Except as expressly amended by
this Amendment, all of the terms of the Agreement shall remain in full force and
effect.
 
4.           Counterparts.  This Amendment may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  In the event that
any signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
5.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Nevada, USA, without regard to
conflicts of laws of principles, and each party hereby agrees that all
performances due and transactions undertaken pursuant to this Agreement shall be
deemed to be due or have occurred in California, and the exclusive venue and
place of jurisdiction for any litigation arising from or related to this
Amendment shall be the state or federal courts located in Orange County, State
of California, USA.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.


CASABLANCA MINING LTD.:
 
Casablanca Mining Ltd.
           
 
 
By:
/s/ Trisha Malone           Name: Trisha Malone       Title: CFO            

 
PURCHASER:
               
 
 
/s/ Angelique de Maison
     
Angelique de Maison
 